                                            
EXHIBIT 10.21




















INTERNATIONAL FLAVORS & FRAGRANCES INC.

--------------------------------------------------------------------------------



Amended and Restated
Executive Severance Policy
(As amended through and including February 7, 2017)

--------------------------------------------------------------------------------






















































--------------------------------------------------------------------------------




INTERNATIONAL FLAVORS & FRAGRANCES INC.


Executive Severance Policy
                                
 
 
Page
1
Purpose
1
2
Definitions
1
3
Eligibility
7
4
Administration
7
5
Termination of Employment
8
6
Termination of Employment by the Company Not for Cause or by a Tier I Employee
for Good Reason Prior to or More than Two Years After a Change in Control
8
7
Termination by the Company Not for Cause or by Employee for Good Reason Within
Two Years After a Change in Control    
9
8
Effect of Federal Excise Tax
11
9
Conditions to Receipt of Severance Payments and Benefits
12
10
Other Provisions Applicable to Severance Payments and Benefits
17
11
Other Plans and Policies; Non‑Duplication of Payments or Benefits
18
12
Special Rules for Compliance with Code Section 409A
18
13
Miscellaneous
20










































--------------------------------------------------------------------------------




INTERNATIONAL FLAVORS & FRAGRANCES INC.
Executive Severance Policy
1.Purpose. The purpose of this International Flavors & Fragrances Inc. Executive
Severance Policy (this "Policy") is to provide certain Severance Payments and
Benefits (as defined below) to designated key executives and employees of the
Company in the event of a termination of their employment in certain specified
circumstances. This Policy does not create any contract of employment or right
to employment for any period of time. Employment with the Company is at-will,
unless otherwise specified in an effective employment agreement between the
Company and the Employee, and may be terminated by either the Company or the
Employee at any time for any reason consistent with the terms and conditions set
forth herein and in any other applicable agreement. This Policy has been adopted
in the form set forth herein effective as of February 7, 2017 (the “Effective
Date”). This Policy is an amendment and restatement of the International Flavors
& Fragrances Inc. Executive Severance Policy, which was last amended and
restated effective as of March 9, 2015.


2.Definitions. The following definitions are applicable for purposes of this
Policy (including in any Annex hereto), in addition to terms defined in
Section 1 above:


(a)“2010 SAIP” means the Company’s 2010 Stock Award and Incentive Plan, as it
may be amended and/or restated from time to time.


(b)“2015 SAIP” means the Company’s 2015 Stock Award and Incentive Plan, as it
may be amended and/or restated from time to time.


(c)“Accounting Forfeiture Event” has the meaning specified in Section 9(b)(ii).


(d)“Accrued Obligations” means (i) the Employee's base salary otherwise payable
through the Date of Termination, (ii) any incentive compensation and benefits
which have become vested or payable prior to the Date of Termination in
accordance with the terms of the applicable Company incentive compensation and
benefit plans and applicable Award Agreements (as defined below) but which have
not yet been paid to the Employee, and (iii) unreimbursed business expenses
reimbursable under Company policies then in effect; provided, however, that in
each of (i), (ii) and (iii), to the extent permissible under applicable law, the
Company may offset such amounts against any obligations and liabilities of the
Employee to the Company.


(e)“Affected Employee” has the meaning specified in Section 8(a).


(f)“Affiliate” means with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.


(g)“AIP” means, for each Employee, the plan or arrangement of the Company
providing cash‑denominated bonuses for annual Company and/or business unit
performance in which such Employee participates.









--------------------------------------------------------------------------------




(h)“Award” shall mean any stock-based award or cash award permitted to be
granted to an Employee under an SAIP or an AIP.


(i)“Award Agreement” means an agreement (whether in written or electronic form)
evidencing an Award granted under an SAIP or an AIP.


(j)“Beneficiary” means a person or entity that an Employee designates in writing
to the Company to receive payments or benefits hereunder in the event of the
Employee’s death. If no such person or entity is named or there is no surviving
designated Beneficiary, such Employee’s Beneficiary shall be the Employee’s
estate.


(k)“Benefit Continuation” shall mean, subject to the continued co-payment of
premiums by the Employee, the continued participation for the Employee and his
or her eligible dependents in the Company’s Benefit Plans, upon the same terms
and conditions in effect from time to time for active employees of the Company,
as determined in good faith by the Committee.


(l)“Benefit Continuation Period” has the meaning specified in Section 6(b).


(m)“Benefit Plans” shall mean all medical and dental benefit plans of the
Company and any group life insurance, group accident insurance and group
disability insurance plans of the Company, in each case, as may be in effect
from time to time.


(n)“Board” means the Board of Directors of the Company.


(o)“Cause” means, with respect to an Employee, the definition as such term is
defined in any effective employment agreement with such Employee as of the
Employee’s Date of Termination, otherwise Cause means (i) the Employee’s failure
to perform his or her material duties in any material respect, which if such
failure is reasonably susceptible to cure as reasonably determined in the sole
discretion of the Committee, has continued after the Company has provided
written notice of such failure and the Employee has not cured such failure
within ten (10) days of receipt by the Employee of such written notice, (ii)
willful misconduct or gross negligence by the Employee that has caused or is
reasonably expected to result in material injury to the Company’s business,
reputation or prospects, (iii) the engagement by the Employee in illegal conduct
or in any act of serious dishonesty which could reasonably be expected to result
in material injury to the Company’s business or reputation or which adversely
affects the Employee’s ability to perform his or her duties, (iv) the Employee
being indicted or convicted of (or having pled guilty or nolo contendere to) a
felony or any crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety, or (v) a material and willful violation by the Employee
of the Company’s rules, policies or procedures. Notwithstanding the foregoing, a
Tier I Employee shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to the Employee a copy of the resolution
duly adopted by the affirmative vote of the majority of the membership of the
Board of Directors of the Company so finding.


(p)A “Change in Control” shall be deemed to have occurred if, after the
Effective Date, there shall have occurred any of the following:









--------------------------------------------------------------------------------




(i)any Person (as defined below) becomes the “beneficial owner,” as such term is
defined in Rule 13d-3 under the Exchange Act (as defined below), directly or
indirectly, of securities of the Company representing 40% or more of the
combined Voting Power (as defined below) of the Company’s then outstanding
Voting Securities (as defined below), other than beneficial ownership by the
Company, any employee benefit plan of the Company or any Person organized,
appointed or established pursuant to the terms of any such benefit plan;


(ii)individuals who at the Effective Date constitute a majority of the Board
(the “Incumbent Directors”) cease to constitute a majority of the Board for any
reason; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director without
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual shall be an Incumbent Director if such individual is
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board; or;


(iii)The consummation of:


A.A merger, consolidation, reorganization or similar transaction with or into
the Company or in which securities of the Company are issued, as a result of
which the holders of the outstanding Voting Securities of the Company
immediately before such event own, directly or indirectly, immediately after
such event less than 60% of the combined Voting Power of the outstanding Voting
Securities of the parent entity resulting from, or issuing its Voting Securities
as part of, such event;


B.A complete liquidation or dissolution of the Company; or


C.The sale or other disposition of all or substantially all of the assets of the
Company (on a consolidated basis) to any Person other than (x) the Company, (y)
an employee benefit plan (or a trust forming a part thereof) maintained by the
Company or (z) a Person whose Voting Securities immediately following such sale
or disposition will be owned by the holders of the outstanding Voting Securities
of the Company immediately prior thereto, in substantially the same proportions.


Notwithstanding the foregoing, no payment of any payment or benefit under this
Policy that constitutes “non-qualified deferred compensation” within the meaning
of Section 409A of the Code (as defined below) shall be made solely upon the
occurrence of a Change in Control to the extent such Change in Control does not
also qualify as a “change in control event” within the meaning of







--------------------------------------------------------------------------------




Treasury Regulation §1.409A-3(i)(5)(i) and such payment or benefit shall be paid
on its otherwise scheduled payment date(s).


(q)“CIC Benefit Continuation Period” has the meaning specified in Section 7(f).


(r)“CIC Severance Factor” means, unless otherwise provided in the Employee’s
effective employment agreement with the Company as of the Date of Termination,
the multiple for each Employee as set forth in Annex I hereto.


(s)“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and ERISA Sections 601 through
608, each as amended from time to time, including rules thereunder and successor
provisions and rules thereto.


(t)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.


(u)“Code Section 409A” means Section 409A of the United States Internal Revenue
Code of 1986, as amended from time to time, and the Treasury Regulations
promulgated thereunder.


(v)“Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate to perform administrative functions under
this Policy.


(w)“Company” means International Flavors & Fragrances Inc., a New York
corporation, and all of its Affiliates, collectively, (and any successors or
assigns thereto).


(x)“Confidential Information” has the meaning specified in Section 9(a)(iii).


(y)“Covenant Forfeiture Event” has the meaning specified in Section 9(b)(i).


(z)“Date of Termination” means, unless otherwise agreed by the Company, (i) if
the Employee’s employment is terminated by the Company for Cause, or by the
Employee for Good Reason (where applicable) and there is an ability to cure, the
date that is one day after the last day of any applicable cure period, (ii) if
the Employee’s employment is terminated by reason of death, the date of death of
the Employee, (iii) if the Employee’s employment is terminated by reason of
disability then the date upon which the Employee becomes Disabled or (iv) if the
Employee’s employment is terminated for any other reason, the date on which a
notice of termination is given or the date set forth in such notice, which, in
the event of a termination by the Employee without Good Reason, shall not be
less than 60 days after such notice.


(aa)“Delay Period” has the meaning specified in Section 12(c).


(ab)“Disabled” or “Disability” means, unless otherwise set forth in the
Employee’s employment agreement with the Company, a condition that entitles an
Employee to long term disability benefits under any applicable Company
disability plan, any successor plan, or as defined under any applicable local
laws, rules, or regulations.







--------------------------------------------------------------------------------






(ac)“Effective Date” means the date set forth in the first paragraph of this
Policy.


(ad)“Employee” has the meaning specified in Section 3.


(ae)“Entity” has the meaning specified in Section 10(a).


(af)“Equity Choice Award” means an equity choice program award under a SAIP.


(ag)“Excess Benefit Plan” means the Company’s Supplemental Retirement Plan and
any other supplemental pension plans sponsored or maintained by the Company as
may be in effect from time to time.


(ah)“Excess Compensation” has the meaning specified in Section 9(b)(ii)(A).


(ai)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(aj)“Excise Tax” has the meaning specified in Section 8.


(ak)“Forfeiture Event” has the meaning specified in Section 9(b)(ii).


(al)“Good Reason” means, with respect to an Employee, where applicable, the
definition as such term is defined in any effective employment agreement with
such Employee as of the Employee’s Date of Termination, otherwise Good Reason
means the occurrence of any of the following events, unless the Employee has
consented in writing thereto:


(i)a material decrease in the Employee’s base salary, target bonus under an AIP,
LTIP or Equity Choice Award, other than as part of an across-the-board reduction
applicable to all similarly situated employees of the Employee’s employer;


(ii)a material diminution in the Employee’s authority, duties or
responsibilities;


(iii)a relocation of the Employee’s primary work location more than 50 miles
from the Employee's primary work location at the time of such requested
relocation;


(iv)the failure of the Company to obtain the binding agreement of any successor
to the Company expressly to assume and agree to fully perform the Company’s
obligations under this Policy, as contemplated in the last sentence of
Section 13(a) hereof;


provided, that within 90 days after the initial occurrence of any of the events
or the initial existence of any of the conditions set forth in (i) through (iii)
above the Employee delivers written notice to the Company of his or her
intention to terminate his or her employment for Good Reason which specifies in
reasonable details the circumstances claimed to give rise to the Employee’s
right to terminate employment for Good Reason, and the Company fails to correct
such conduct or condition after a period of 30 days following receipt of such
notice.







--------------------------------------------------------------------------------




For purposes of this Policy, "Good Reason" is intended to constitute an
"involuntary separation" within the meaning of Treasury Regulation §
1.409A-1(n)(2).
(mm)     “Independent Advisors” has the meaning specified in Section 8(c)(i).


(nn)     “Initial Payment Period” has the meaning specified in Section 12(c).


(oo)    “Limit” has the meaning specified in Section 12(c).


(pp)     “LTIP” means a long‑term performance incentive plan of the Company
under an SAIP.


(qq)    “Person” means an individual, corporation, partnership, limited
liability company, association, trust, other entity, group or organization
including a governmental authority.


(rr)    “PPACA” means the Patient Protection and Affordable Care Act of 2010 and
the related regulations and guidance promulgated thereunder.


(ss)    “Reduced Amount” has the meaning specified in Section 8(a).


(tt)    “Release” has the meaning specified in Section 9(c)(i).


(uu)    “Release Period” has the meaning specified in Section 9(c)(i).


(vv)    “Restatement Clawback Period” has the meaning specified in Section
9(b)(ii).


(ww)    “SAIP” shall mean each plan, policy, program or arrangement maintained
by the Company pursuant to which equity-based awards or cash awards may be
granted to Employees, as may be amended and/or restated from time to time.


(xx)    “Severance Factor” means, unless otherwise provided in the Employee’s
effective employment agreement with the Company as of the Date of Termination,
the multiple for each Employee as set forth in Annex I hereto.


(yy)    “Severance Continuation Period” means, unless otherwise provided in the
Employee’s effective employment agreement with the Company as of the Date of
Termination, a period of a number of months following the Date of Termination
for each Employee during which certain Severance Payments and Benefits will be
provided pursuant to this Policy, as set forth in Annex I hereto.


(zz)    “Severance Payments and Benefits” means all benefits provided or
payments made by the Company to or for the benefit of an Employee under this
Policy.


(aaa)    “Supplemental Retirement Plan” means the International Flavors &
Fragrances Inc. Supplemental Retirement Plan.


(bbb)    “Voting Power” means the number of votes available to be cast
(determined by reference to the maximum number of votes entitled to be cast by
the holders of Voting







--------------------------------------------------------------------------------




Securities, or by the holders of any Voting Securities for which other Voting
Securities may be convertible, exercisable, or exchangeable, upon any matter
submitted to shareholders where the holders of all Voting Securities vote
together as a single class) by the holders of Voting Securities.


(ccc)    “Voting Securities” means any securities or other ownership interests
of an entity, which entitle or which may entitle, Persons holding such
securities or other ownership interests to vote on matters submitted to such
holders generally (whether or not entitled to vote in the general election of
directors), or securities or other ownership interests which are convertible
into, or exercisable in exchange for, such Voting Securities, whether or not
subject to the passage of time or any contingency.


3.Eligibility. Each key executive or employee of the Company who has been
designated in writing by the Committee (each an “Employee”) shall be eligible
for the Severance Payments and Benefits and other provisions of this Policy if
his or her termination of employment qualifies hereunder. Each Employee shall be
designated in writing by the Committee as either (i) the Chief Executive
Officer, (ii) a Tier I Employee or (iii) a Tier II Employee. Employees shall
include persons employed outside the United States, if designated by the
Committee and subject to Section 13(h) of this Policy. Unless expressly
indicated in this Policy, the Chief Executive Officer shall be a Tier I Employee
for all purposes under this Policy. For the avoidance of doubt, for purposes of
Section 7 herein, an “Employee” shall be each key executive or employee of the
Company who has been designated in writing as a Tier I Employee (including the
Chief Executive Officer) or Tier II Employee by the Committee as of the date of
the Change in Control.


4.Administration. Subject to Section 13(e) hereof, this Policy shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of this Policy, to
interpret this Policy, to prescribe, amend and rescind rules and regulations
relating to this Policy, and to make all other determinations necessary or
advisable for the administration of this Policy. The Committee may delegate any
of its duties hereunder to a subcommittee, or to such person or persons from
time to time as it may designate. All decisions, interpretations and other
actions of the Committee shall be final, conclusive and binding on all parties
who have an interest in this Policy. No member of the Committee, nor any Person
acting pursuant to authority delegated by the Committee, shall be liable for any
action, omission, or determination relating to this Policy, and the Company
shall, to the fullest extent permitted by law, indemnify and hold harmless each
member of the Committee and each Person to whom any duty or power relating to
the administration or interpretation of this Policy has been delegated, against
any cost or liability arising out of any action, omission or determination
relating to this Policy, unless, in either case, such action, omission, or
determination was taken or made by such member or other Person acting pursuant
to authority delegated by the Committee in bad faith and without reasonable
belief that it was in the best interests of the Company.


5.Termination of Employment for any Reason. Subject to the terms and conditions
contained herein, in the event of any termination of an Employee’s employment
with the Company for any reason:


(a)The Company shall pay the Employee the Accrued Obligations, payable on the
dates such amounts would have been payable under the Company’s policies if the
Employee’s employment had not terminated, but in no event more than 60 days
after Employee’s Date of Termination, or sooner if required by applicable law.







--------------------------------------------------------------------------------






(b)Except as expressly provided in Section 6 or Section 7 (in the event that
either section is applicable), any outstanding Awards (including, for the
avoidance of doubt, any AIP, LTIP, restricted stock unit, stock appreciation
right, restricted stock and Equity Choice Awards) held by the Employee as of the
Date of Termination shall be governed by the terms and conditions of the
applicable Award Agreements, SAIP and AIP.


(c)Except as expressly provided in Section 7 (in the event such section is
applicable), the Employee's benefits and rights under any of the Company’s
Benefit Plans, tax-qualified retirement or pension plans and any Excess Benefit
Plan shall be determined in accordance with the applicable provisions of such
plans, as may be in effect at the Employee’s Date of Termination.


In the event of a termination of employment by the Company for Cause, a
termination of employment as a result of the Employee’s death, Disability or
retirement, or the voluntary resignation by Employee other than for Good Reason
(where applicable), Employee shall not be entitled to receive any compensation,
payments or benefits except as specified in Section 5(a)-(c).
6.Termination of Employment Prior to or More than Two Years After a Change in
Control by the Company either Without Cause or by a Tier I Employee for Good
Reason. In addition to the payments and benefits set forth in Section 5, in the
event the Employee’s employment with the Company is terminated prior to a Change
in Control or more than two (2) years after a Change in Control either (i) by
the Company without Cause or (ii) by a Tier I Employee for Good Reason, the
Employee shall also be entitled to receive the following payments and benefits,
subject to the terms and conditions contained herein including without
limitation Sections 9 and 10:


(a)An amount equal to the product of the Employee’s Severance Factor times the
sum of (i) the Employee’s annual base salary as of the Date of Termination and
(ii) the Employee’s target annual incentive under the AIP for the year in which
the Date of Termination occurs prorated based on the number of the Employee’s
active days of employment with the Company during the performance period in
which the Employee's Date of Termination occurs, payable in equal installments
in accordance with the Company’s normal payroll practices starting on the first
payroll period following the Employee’s Date of Termination and continuing until
the expiration of the Employee’s Severance Continuation Period.


(b)For a period commencing on the Employee’s Date of Termination until the
earlier of (i) the expiration of the Employee’s Severance Continuation Period,
(ii) the date of the Employee’s commencement of eligibility for benefits under a
new employer's welfare benefit plans, and (iii) the Employee attaining age 65
(such period, the “Benefit Continuation Period”), the Employee shall be eligible
for Benefit Continuation. Benefit Continuation shall be provided concurrently
with any health care benefit required under COBRA. Notwithstanding the
foregoing, if the Company's providing Benefit Continuation under this Section
6(b) would violate the nondiscrimination rules applicable to non-grandfathered
plans, or would result in the imposition of penalties under the PPACA, the
Committee shall have the right to amend this Section 6(b) in a manner it
determines, in its sole discretion, to comply with the PPACA. For the avoidance
of doubt, in no event shall an Employee’s employment be deemed to have been
terminated without Cause or for Good Reason as a result of the Employee’s death,
Disability or retirement.







--------------------------------------------------------------------------------






(c)If a Tier I Employee’s employment with the Company is properly terminated by
the Tier I Employee for Good Reason, any outstanding Awards under the 2010 SAIP
shall be governed by the terms and conditions of the 2010 SAIP and applicable
Award Agreements as if the Tier I Employee had been terminated by the Company
without Cause.


7.Termination Within Two Years After a Change in Control by the Company either
Without Cause or by Employee for Good Reason . In addition to the payments and
benefits set forth in Section 5, in the event the Employee’s employment with the
Company is terminated within two (2) years after a Change in Control either (i)
by the Company without Cause or (ii) by the Employee for Good Reason, the
Employee shall also be entitled to receive the following payments and benefits,
subject to the terms and conditions contained herein including without
limitation Sections 9 and 10:


(a)An amount equal to the product of the Employee’s CIC Severance Factor times
the sum of (i) the Employee’s annual base salary as of the Date of Termination
and (ii) the greater of (x) the Employee’s target annual incentive opportunity
under the AIP for the year in which the Date of Termination occurs and (y) the
average annual incentive award paid to Employee under the AIP for the three (3)
completed fiscal years immediately preceding the year in which the Date of
Termination occurs (or, if the Employee was not employed by the Company or
eligible for an Award under the AIP for the last three (3) completed fiscal
years, such lesser number of completed fiscal years during with the Executive
was eligible for an Award under the AIP), payable in a lump sum within 15 days
following the Employee’s Date of Termination.


(b)A lump-sum cash payment equal to the Employee's target annual incentive Award
under the AIP for the year in which the Date of Termination occurs, with such
Award prorated based on the number of the Employee’s active days of employment
with the Company during the performance period in which the Employee's Date of
Termination occurs, payable within 15 days following the Employee’s Date of
Termination, and such payment shall be in full settlement of the Employee’s
rights under the AIP Award for the year in which the Date of Termination occurs.


(c)Unless otherwise provided in the applicable Award Agreement, with respect to
each LTIP Award outstanding as of the Employee’s Date of Termination:


(i)For each performance segment that ended prior to the Employee’s Date of
Termination, the Employee shall receive an LTIP Award payment equal to the LTIP
Award payment, if any, the Employee would have been entitled to receive for such
performance segment had the Employee’s employment with the Company not been
terminated, determined in accordance with the LTIP Award and the applicable
Award Agreement; and


(ii)For each performance segment in which the Employee’s Date of Termination
occurs, the Employee shall receive an LTIP Award payment equal to the product of
(x) the Employee’s target LTIP Award for the performance segment during which
the Employee’s Date of Termination occurred and (y) a fraction, the numerator of
which is the number of days during such performance segment preceding the
Employee’s Date of Termination and the denominator of which is the total number
of days in such performance segment;







--------------------------------------------------------------------------------






with each of (i) and (ii) payable within 15 days following the Employee’s Date
of Termination.
(d)Unless otherwise provided in Sections 7(b) and 7(c) herein, any outstanding
Awards (including, for the avoidance of doubt, any restricted stock unit, stock
appreciation right, restricted stock and Equity Choice Awards) held by the
Employee as of the Date of Termination shall be governed by the terms and
conditions of the applicable SAIP, it being understood that with respect to (i)
Awards granted pursuant to the 2010 SAIP, this shall be Section 9(a)(ii) of the
2010 SAIP and (ii) with respect to Awards granted pursuant to the 2015 SAIP,
this shall be Section 11(a) of the 2015 SAIP. The foregoing notwithstanding, if
an Employee’s employment with the Company is properly terminated by the Employee
for Good Reason, any outstanding Awards granted under the 2010 SAIP (other than
the AIP and LTIP Awards) shall be treated as set forth in Section 9(a)(ii) of
the 2010 SAIP as if the Employee had been terminated by the Company without
Cause.


(e)The Employee will be deemed to be fully vested in any benefits he or she has
accrued, if any, under the Supplemental Retirement Plan, with the time or times
at which benefits are payable under the Supplemental Retirement Plan unchanged;
provided, however, that with respect to any “grandfathered” accrued obligations
or to the extent permitted under Code Section 409A, the Company may elect to
satisfy all obligations to the Employee and his beneficiaries under the
Supplemental Retirement Plan by a lump sum payment of the present value of the
accrued benefit under the Supplemental Retirement Plan.


(f)For a period commencing on the Employee’s Date of Termination until the
earlier of (i) the expiration of the Employee’s Severance Continuation Period,
(ii) the date of the Employee’s commencement of eligibility for benefits under a
new employer's welfare benefit plans, and (iii) the Employee attaining age 65
(such period, the “CIC Benefit Continuation Period”), the Employee shall be
eligible for Benefit Continuation. Benefit Continuation shall be provided
concurrently with any health care benefit required under COBRA. Notwithstanding
the foregoing, if the Company's providing Benefit Continuation under this
Section 7(f) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties under
the PPACA, the Committee shall have the right to amend this Section 7(f) in a
manner it determines, in its sole discretion, to comply with the PPACA.


8.Effect of Federal Excise Tax. This Section 8 specifies certain adjustments to
the Severance Payments and Benefits an Employee may receive under this Policy if
the Company determines that any Severance Payment or Benefit would subject such
Employee to an obligation to pay an excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (or any similar tax that may be
imposed) or any interest or penalties related to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”).


(a)Cut‑Back to Maximize Retained After‑Tax Amounts. In the event the Company
determines that any Severance Payment or Benefits would, in whole or part when
aggregated with any other right, payment or benefit to or for the Employee (such
Employee, the “Affected Employee”) under all other agreements, arrangements or
plans of the Company, cause any Severance Payment and Benefit or any other
payments or benefits to be subject to







--------------------------------------------------------------------------------




the Excise Tax, then the Severance Payments and Benefits and all such rights,
payments and benefits shall, at the Company’s discretion, either (i) be paid in
full or (ii) be reduced (or appropriately adjusted) to an amount that is one
dollar less than the smallest amount that would give rise to the Excise Tax (the
“Reduced Amount”), but only if such Reduced Amount would be greater than the net
after-tax proceeds (taking into account the Excise Tax) of the unreduced
Severance Payments and Benefits and all such other rights, payments and
benefits.


(b)Implementation Rules. If the Severance Payments and Benefits must be reduced
as provided in Section 8(a), any reduction in payments and/or benefits required
by this provision will occur in the following order: (1) reduction of cash
payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for the equity awards. If
two or more equity awards are granted on the same date, each award will be
reduced on a pro-rata basis. The Employee shall be advised of the determination
as to which compensation will be reduced and the reasons therefor, and the
Employee and his or her advisors will be entitled to present information that
may be relevant to this determination. In no event shall such reduction be
effected through a delay in the timing of any Severance Payment and Benefit that
is subject to Code Section 409A (or that would become subject to Code Section
409A as a result of such delay).


(c)For purposes of determining whether any of the Severance Payments or Benefits
will be subject to the Excise Tax and the amount of such Excise Tax:


(i)All Severance Payments and Benefits shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company,
the Severance Payments and Benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code or are otherwise not subject to
the Excise Tax.


(ii)The value of any non‑cash benefits or any deferred payment or benefit shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


(d)For purposes of determining the amount of the reductions in Severance
Payments and Benefits pursuant to Section 8(b), the Affected Employee shall be
deemed (i) to pay federal income taxes at the applicable rates of federal income
taxation for the calendar year in which the compensation would be payable; and
(ii) to pay any applicable state and local income taxes at the applicable rates
of taxation for the calendar year in which the compensation would be payable,
taking into account any effect on federal income taxes from payment of state and
local income taxes.









--------------------------------------------------------------------------------




9.Conditions to Receipt of Severance Payments and Benefits: Forfeiture and
Repayment Obligations.


(a)Conditions to Receipt of Payments; Employee Obligations. The following
requirements must be met by the Employee as a condition to the right to receive,
continue to receive, or retain any Severance Payments or Benefits under this
Policy:


(i)The Employee, acting directly or indirectly, shall not, during the period of
the Employee’s employment and the twelve month period following the Employee’s
Date of Termination, become employed by, render services for, serve as an agent
or consultant to, or become a partner, member, principal, shareholder or other
owner of any of the following entities: Firmenich, S.A., Givaudan, S.A., V. Mane
Fils, S.A., Robertet, S.A., Symrise A.G., Takasago International Corporation,
Wild Flavors GmbH, Sensient Technologies Corporation or any of their respective
Affiliates, or any other entity that is competitive with the Company, as
determined by the Committee in its sole discretion from time to time.


(ii)The Employee, acting directly or indirectly, shall not, during the
Employee’s period of employment and the twenty‑four month period following the
Employee’s Date of Termination, (1) solicit, induce, divert, employ or retain,
or interfere with or attempt to influence the relationship of the Company, with
any Person or entity that is or was, during the last twelve (12) months of the
Employee’s employment with the Company, (i) an employee of the Company or (ii) a
Person engaged to provide services to the Company; or (2) interfere with or
attempt to influence the relationship of the Company with any customer, supplier
or other Person with whom the Company does business.


(iii)The Employee shall not, at any time, directly or indirectly (a) disclose
any Confidential Information (as defined below) to any Person (other than, only
with respect to the period that the Employee is employed by the Company, to an
employee or outside advisor of the Company who requires such information to
perform his or her duties for the Company) or (b) use, sell or otherwise
transfer, any Confidential Information for Employee’s own benefit or the benefit
of any third party. “Confidential Information” shall mean (without limiting any
definition of the term “confidential information” set forth in any effective
Employment Agreement or Security Agreement), confidential, proprietary or
commercially sensitive information relating to the Company or its employees,
board members, customers, vendors, or other business partners and its
businesses, operations, or affairs, including, without limitation, information
relating to products, formulations, protocols, processes, designs, formulae,
ideas, know‑how, test methods, evaluation techniques, patents, trade secrets,
scientific or technical data, regardless of the form in which it is maintained
or provided, orally or in writing, whether prepared by the Company, a third
party or Employee, together with all analyses, compilations, notes and other
documents relating thereto.


(iv)The Employee shall cooperate with the Company by making himself or herself
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and shall
not otherwise fail to assist the Company in any such action, suit, or proceeding
by providing information







--------------------------------------------------------------------------------




and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company, as reasonably requested.


(v)The Employee shall not have, during the period of employment, engaged in
willful misconduct or violation of a Company policy that is materially
detrimental to the Company or in any action or inaction that would constitute
grounds for being terminated for Cause, as determined by the Committee in its
sole discretion.


(vi)The Employee shall, upon termination of employment with the Company, execute
any documentation reasonably requested by the Company and return to the Company
all property of the Company, its customers and vendors in Employee’s possession
or control including, without limitation, all materials, work product or
documents containing or pertaining to Confidential Information, and including
without limitation, any Company car, all computers (including laptops), cell
phones, keys, PDAs, Blackberries, iPhones, Androids, iPads, credit cards,
printers, facsimile machines, televisions, card access to any Company building,
customer lists, reports, files, e‑mails, work papers, memoranda, notes,
formulae, tapes, programs, records and software, computer access codes or disks,
instructional manuals, and other similar materials or documents used, received
or prepared or supervised by Employee in connection with Employee’s work for the
Company. Employee shall not retain any copies, duplicates, reproductions or
excerpts of any of the aforementioned materials or documents and shall not at
any time use, recreate or reproduce any said materials or documents.


(b)Forfeiture and Repayment Obligations.


(i)Due to Employee Failure to Comply with Obligations. If an Employee fails to
comply with any of the obligations set forth in Section 9(a) (a “Covenant
Forfeiture Event”), the Employee will forfeit or repay, as the case may be, all
Severance Payments and Benefits, whether vested or unvested, paid or unpaid, in
each case, that were settled, paid or provided to the Employee under this
Policy, and the Company shall have no further obligation to pay, grant, settle,
make, provide or continue to make or provide any Severance Payments and Benefits
to the Employee under this Policy.


(ii)Due to an Accounting Restatement or Misstatement. If the Company is required
to prepare an accounting restatement, or if the Company determines that it has
misstated its financial results, whether or not as a result of misconduct on the
part of the Employee (an “Accounting Forfeiture Event” and, together with a
Covenant Forfeiture Event, a “Forfeiture Event”), then, the Employee shall
forfeit or repay the Excess Compensation (as defined below) in respect of
Severance Payments and Benefits, whether vested or unvested, paid or unpaid,
that was granted, settled, provided or paid during the period commencing on the
first day of the 12‑month period covered by such misstated financial statement
through the later of (x) the date of the filing of a restatement where an
accounting restatement is required to be filed; (y) the date of the discovery of
the misstated financials where any accounting restatement is not required to be
filed; or (z) any later date as may be required by applicable law, including the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Restatement
Clawback Period”).







--------------------------------------------------------------------------------






(A)
For purposes of this Section 9(b)(ii), the term “Excess Compensation” means, the
difference between (x) the fair market value of the cash or stock paid to or
received by the Employee as part of its Severance Payments and Benefits less
(y) the fair market value of the cash or stock that would have been paid to or
received by the Employee had the financial statements requiring the misstatement
or restatement been properly stated, in all cases as determined by the Committee
in its sole discretion.



(iii)For the avoidance of doubt, Severance Payments and Benefits subject to the
forfeiture and repayment obligations under this Section 9 shall include any
unvested Award, and any amounts paid to Employee on settlement or vesting of an
Award but shall not include (A) any earned and unpaid base salary payable
through the Employee’s Date of Termination, (B) any unreimbursed business
expenses reimbursable under Company policies then in effect, and (C) any amount
paid by Employee to the Company as a condition of or in connection with
settlement of a forfeited Award.


(iv)Any policy of the Company providing for forfeiture or recoupment of
compensation, including Section 10 of the 2010 SAIP and Section 32 of the 2015
SAIP, shall apply by its terms and shall not be deemed limited in any way by
this Section 9 or any other provision of this Policy.


(v)Any clawback or recoupment provisions required by law, including under the
Dodd‑Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations thereunder, shall apply to the Severance Payments and Benefits paid
or payable under this Policy.


(vi)Any Severance Payments and Benefits (A) subject to repayment or
reimbursement by the Employee under this Section 9 must be repaid or reimbursed
to the Company, in the manner and on such terms and conditions as shall be
required by the Company by written notice to the Employee, and (B) subject to
forfeiture will be forfeited immediately upon written notice to Employee from
the Company.


(vii)For the avoidance of doubt, nothing in any agreement with the Company, or
in any Company policy, including this Policy, shall be deemed to prohibit or
restrict an Employee from lawfully communicating truthful information, or
cooperating with, or otherwise assisting in an investigation by any governmental
agency or self-regulatory organization regarding a possible violation of law or
responding to any inquiry from any such organization, and an Employee’s doing so
shall not constitute a Forfeiture Event. If an Employee communicates any
Confidential Information to a governmental agency or self-regulatory agency
pursuant to this Section, Employee shall notify the agency of the
confidentiality of such Confidential Information and ask the agency to also
protect the confidentiality of such Confidential Information.


(viii)In accordance with the Defend Trade Secrets Act of 2016, an Employee will
not be held criminally or civilly liable under any federal or state trade secret
law







--------------------------------------------------------------------------------




for disclosure of a trade secret that: (A) is made (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If an Employee files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Employee may disclose the Company’s trade secrets to his or her
attorney and use the trade secret information in the court proceeding if the
Employee (a) files any document containing the trade secret under seal, and (b)
does not disclose the trade secret, except pursuant to court order.


(c)Employee Obligation to Execute Release and Termination Agreement.


(i)The Company’s obligations under this Policy to make and provide any Severance
Payments and Benefits is also conditioned upon the Employee signing the Exiting
Employee Acknowledgement/Certification, any other documentation reasonably
requested by the Company, and a release and termination agreement (the
“Release”), in a form acceptable to, and to be provided by the Company, and such
Release becoming effective, enforceable and irrevocable within 60 days following
the Employee’s Date of Termination or such earlier date as may be set forth in
the Release (such period, the “Release Period”).


(ii)Any Severance Payment or Benefit that is subject to Code Section 409A that
would otherwise have been made to an Employee but that is conditioned upon the
execution and effectiveness of the Release shall be paid or provided on the
first business day following the Release Period subject to the execution and
effectiveness of the Release; provided that any in‑kind benefits provided
pursuant to this Policy shall continue in effect after the Date of Termination
pending the execution and delivery of the Release; provided that if the Release
is not executed and delivered within the Release Period, the Employee shall
reimburse the Company for the full cost of providing such in-kind benefits
during the Release Period.


(d)Agreement Does Not Prohibit Competition or Certain Other Activities. An
Employee is not prohibited from engaging in an activity identified in
Section 9(a) solely as a result of such provision. Rather, the non‑occurrence of
the Forfeiture Events set forth in Section 9(a) is a condition to the Employee’s
right to realize and retain value from his or her Severance Payments and
Benefits, and the consequence under this Policy if the Employee engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Employee shall not be precluded by this provision or
otherwise from entering into other agreements concerning the subject matter of
Section 9.


(e)No Limitation of Rights. Any forfeiture or repayment under this Section 9 is
in addition to, and not in lieu of, any other remedies or rights that may be
available to the Company under applicable law, including, without limitation,
the right to (i) terminate the Employee, (ii) adjust the future compensation of
the Employee, or (iii) take such other action to enforce the Employee’s
obligations to Company as the Company may deem appropriate in view of the facts
and circumstances surrounding the particular situation.  


(f)Committee Discretion. The Committee shall have the authority, in its sole
discretion, to interpret and construe the provisions of this Section 9 and to
make all







--------------------------------------------------------------------------------




determinations with respect hereto, including the determination of whether a
Forfeiture Event has occurred, the timing of such Forfeiture Event and the
amount and form of any forfeiture or reimbursement to be made to the Company by
an Employee. The Committee may consider such factors as it deems relevant in
making such determinations, including the factors contributing to the Forfeiture
Event, harm or potential harm to the Company, the nature and severity of an
Employee’s behavior or conduct, legal and tax considerations and other facts and
circumstances relating to a particular situation. All interpretations,
constructions and determinations made by the Committee hereunder shall be final
and binding on the Company and the Employee and the determinations of the
Committee need not be uniform with respect to all Employees or situations. The
Committee may waive in whole or in part the Company’s right of recapture or
impose additional conditions on any Severance Payment or Benefit granted,
settled, paid or provided to an Employee under this Policy.


10.Other Provisions Applicable to Severance Payments and Benefits.


(a)Limitation of Benefits In Case of Certain Business Dispositions.
Notwithstanding anything in this Policy to the contrary, unless the Committee in
its sole discretion provides otherwise, an Employee shall not be entitled to any
Severance Payments or Benefits upon a termination of employment prior to or more
than two years after a Change in Control under Section 6, in the event such
termination of employment results from the sale or spin‑off of an Affiliate, the
sale of a division, other business unit or facility (each an “Entity”) in which
the Employee was employed immediately prior to such sale, and the Employee has
been offered employment with the purchaser of such Entity on substantially the
same terms and conditions, as determined by the Committee in its sole
discretion, under which the Employee worked prior to the sale, whether or not
such Employee accepts or rejects such offer of employment. Such terms and
conditions shall include an agreement or plan binding on such purchaser or
Entity providing that, upon any termination of the Employee’s employment with
the purchaser or spun‑off Entity of the kinds described in Sections 6 and 7,
within two years following such sale or spin‑off, the purchaser or spun‑off
entity shall pay and provide to such Employee payments and benefits comparable
to those the Employee would have received under the applicable provisions of
Sections 6 and 7 if the Employee had been terminated in like circumstances at
the time of such sale and provided Severance Payments and Benefits.


(b)Deferrals Included in Salary and Bonus. All references in this Policy to
salary and annual incentive amounts mean those amounts before reduction pursuant
to any deferred compensation plan or agreement.


(c)Payments and Benefits to Beneficiary Upon Employee’s Death. In the event of
the death of an Employee, all payments and benefits hereunder due to such
Employee shall be paid or provided to his or her Beneficiary.


(d)Transfers of Employment. Anything in this Policy to the contrary
notwithstanding, a transfer of employment from the Company to an Affiliate or
vice versa shall not be considered a termination of employment for purposes of
this Policy.


(e)Right of Setoff. The Company may, to the extent permitted by applicable law,
deduct from and set off against any amounts the Company may owe to the Employee
from time to time, including amounts payable in connection with any Severance
Payment or







--------------------------------------------------------------------------------




Benefit, amounts payable in connection with any Award, owed as wages, fringe
benefits, or other compensation owed to the Employee, such amounts as may be
owed by the Employee to the Company, including but not limited to amounts owed
under Section 9, although the Employee shall remain liable for any part of the
Employee’s payment obligation not satisfied through such deduction and setoff.
By accepting the Severance Payments and Benefits under this Policy, the Employee
agrees to any deduction or setoff under this Section 10(e).


11.Other Plans and Policies; Non‑Duplication of Payments or Benefits.


(a)Superseded Agreements and Rights. This Policy constitutes the entire
understanding between the Company and the Employee relating to Severance
Payments and Benefits to be paid or provided to the Employee by the Company, and
supersedes and cancels all prior agreements and understandings with respect to
the subject matter of this Policy, other than (i) as expressly set forth in this
Policy, (ii) as determined in writing by the Committee, or (iii) as expressly
provided in a plan, program or arrangement of the Company which is established
following the Effective Date and in which the Employee is a participant.


(b)Non‑Duplication of Payments and Benefits. The Employee shall not be entitled
to any Severance Payment or Benefit under this Policy which duplicates a payment
or benefit received or receivable by the Employee under any employment or
severance agreement, or any other plan, program or arrangement of the Company or
any severance required by applicable law, regulation, sound business practices
and customs; provided, however, that with respect to a benefit or payment that
is expressly required to be provided by applicable law, regulation, sound
business practices and customs, to the extent permissible under applicable law,
the Company may offset the amount of any such benefits or payments against the
Severance Payments or Benefits due under this Policy.


12.Special Rules for Compliance with Code Section 409A. This Section 12 serves
to ensure compliance with applicable requirements of Code Section 409A. If the
terms of this Section 12 conflict with other terms of this Policy, the terms of
this Section 12 shall control.


(a)Termination of Employment Defined. For purposes of this Policy, a
“termination of employment” means a separation from service within the meaning
of Treasury Regulation § 1.409A‑1(h), except for a termination of employment
providing for payments or benefits that are “grandfathered” or excluded from
being a deferral of compensation under Code Section 409A.


(b)Separate Payments. Any payment of Severance Payments and Benefits shall be
deemed a separate payment for all purposes, including for purposes of Code
Section 409A.


(c)Six‑Month Delay Rule. In the event that any Severance Payments or Benefits
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A and as of the date of the Employee’s “separation from service,”
Employee is a “specified employee” (within the meaning of that term under Code
Section 409A(a)(2)(B), or any successor provision thereto), then, if the amount
of any Severance Payments and Benefits, or any other payments and benefits due
pursuant to any other agreement with or plan, program, payroll practice of the
Company to be paid within the first six months following the date of such
separation from service (the “Initial Payment Period”) exceed the amount
referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then:
(i) any portion of the







--------------------------------------------------------------------------------




Severance Payments and Benefits that is payable or can be provided during the
Initial Payment Period that does not exceed the Limit shall be paid or provided
at the times set forth in this Policy; (ii) any portion of the Severance
Payments and Benefits that is a “short-term deferral” within the meaning of
Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid or provided at the times
set forth in in this Policy; and (iii) any portion of the Severance Payments and
Benefits that exceeds the Limit and is not a “short-term deferral” (and would
have been payable during the Initial Payment Period but for the Limit) shall not
be paid or provided, to the extent making or providing such payment or benefit
during the Initial Payment Period would result in additional taxes or interest
under Code Section 409A of the Code, until the date which is the earlier of (i)
the expiration of the six (6)-month period measured from the date of such
“separation from service,” and (ii) the date of Employee’s death (the “Delay
Period”) and this Policy shall hereby be deemed amended accordingly. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this section (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Policy shall be paid or provided in accordance with the normal payment dates
specified for them herein.


(d)Continued Benefits. To the extent required by Code Section 409A, any
reimbursement or in-kind benefit provided under this Policy shall be provided in
accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any payments in lieu of the benefits
shall be paid no later than the end of Employee’s taxable year next following
Employee’s taxable year in which the benefit or expense was due to be paid; and
(iii) any right to reimbursements or in-kind benefits under this Plan shall not
be subject to liquidation or exchange for another benefit.


(e)No Acceleration. The timing of payments and benefits under this Policy may
not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation § 1.409A‑3(j)(4) or as
otherwise permitted under Code Section 409A without the Employee incurring a tax
penalty.


(f)Limitation on Offsets. If the Company has a right of offset that could apply
to a payment that constitutes a deferral of compensation under Code
Section 409A, such right may only be exercised at the time the payment would
have been made to the Employee and may be exercised only as an offset against an
obligation that arose within 30 days before and within the same year as the
payment date if application of such offset right against an earlier obligation
would not be permitted under Code Section 409A.


(g)General Compliance. In addition to the foregoing provisions, the terms of
this Policy, including any authority of the Company and rights of the Employee
which constitute a deferral of compensation subject to Code Section 409A (and
which is not grandfathered or excluded from being deemed such a deferral), shall
be limited to those terms permitted under Code Section 409A without resulting in
a tax penalty to Employee, and any terms not so permitted under Code Section
409A shall be modified and limited to the extent necessary to conform with Code
Section 409A but only to the extent that such modification or limitation is
permitted under Code Section 409A and the regulations and guidance issued
thereunder. The Company and its employees and agents make no representation and
are providing no advice







--------------------------------------------------------------------------------




regarding the taxation of the payments and benefits under this Policy, including
with respect to taxes, interest and penalties under Code Section 409A and
similar liabilities under state and local tax laws. No indemnification or
gross‑up is payable under this Policy with respect to any such tax, interest, or
penalty under Code Section 409A or similar liability under state or local tax
laws applicable to any Employee.


13.Miscellaneous


(a)Assignment; Non‑transferability. No right of an Employee to any payment or
benefit under this Policy shall be subject to assignment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Employee or of any beneficiary of the Employee.
The terms and conditions of this Policy shall be binding on the successors and
assigns of the Company.


(b)Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld therefrom.


(c)No Right to Employment. Nothing in this Policy shall be construed as giving
any person the right to be retained in the employment of the Company, nor shall
it affect the right of the Company to dismiss an Employee without any liability
except as provided in this Policy.


(d)Legal Fees. The Employee shall pay all legal fees and related expenses
incurred in seeking to obtain or enforce any payment, benefit or right provided
by this Policy; provided, however, that if the Employee prevails on at least one
material claim that forms part of a dispute with the Company regarding the
enforceability of any provision of the Policy, the Company shall reimburse the
Employee for all reasonable attorneys’ fees and related expenses (“Legal Fees”)
incurred by the Employee in connection with such dispute, provided that the
Employee shall have submitted an invoice for such Legal Fees at least 10 days
before the end of the calendar year next following the calendar year in which an
award to Employee on at least one material claim is rendered. In no event shall
the payments by the Company of Legal Fees be made later than the end of the
calendar year next following the calendar year in which such Legal Fees were
incurred. The amount of such Legal Fees that the Company is obligated to pay in
any given calendar year shall not affect the Legal Fees that the Company is
obligated to pay in any other calendar year, and an Employee’s right to have the
Company pay such Legal Fees may not be liquidated or exchanged for any other
benefit.


(e)Amendment and Termination. The Board may amend or terminate this Policy at
any time; provided, however, (i) during the two years following a Change in
Control, this Policy may not be amended or terminated in any manner materially
adverse to an Employee without the written consent of such Employee, and (ii) at
any other time, this Policy may not be amended or terminated in any manner
materially adverse to an Employee except with 60 day’s notice to the affected
Employee (immediately after which such amendment or termination becomes
effective as to all affected Employees), and no such amendment or termination
shall be effective to limit any right or benefit relating to a termination
during the two years after a Change in Control under Section 7 if a Change in
Control has occurred prior to the lapse of such 60‑day notice period.









--------------------------------------------------------------------------------




(f)Governing Law; Arbitration. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS
POLICY AND ANY RULES AND REGULATIONS RELATING TO THIS POLICY SHALL BE DETERMINED
IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING CONTRACTS) OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAW. If any provision hereof shall be held by a court or
arbitrator of competent jurisdiction to be invalid and unenforceable, the
remaining provisions shall continue to be fully effective. Any dispute or
controversy arising under or in connection with this Policy shall be settled
exclusively by arbitration in New York, New York by one arbitrator in accordance
with the rules of the American Arbitration Association in effect at the time of
submission to arbitration. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. For purposes of settling any dispute or
controversy arising hereunder or for the purpose of entering any judgment upon
an award rendered by the arbitrator, the Company and the Employee hereby consent
to the jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of New York, or (ii) any of the courts
of the State of New York located in New York County. The Company and the
Employee hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and the Employee hereby agree that a
judgment upon an award rendered by the arbitrator may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(g)No Duty to Mitigate. No employee shall be required to mitigate, by seeking
employment or otherwise, the amount of any payment that the Company becomes
obligated to make under this Policy, and, except as expressly provided in this
Policy, any Severance Payment or Benefit to be paid or provided to an Employee
pursuant to this Policy shall not be reduced by reason of the Employee’s
obtaining other employment or receiving similar payments or benefits from
another employer.


(h)Awards to Employees Outside the United States. The Committee may modify the
terms and conditions of participation of any Employee who is then resident or
primarily employed outside the United States or is subject to taxation by a
non‑U.S. jurisdiction in any manner deemed by the Committee to be necessary or
appropriate in its sole discretion in order that such terms and conditions shall
conform to the laws, regulations, sound business practices or customs of the
country in which the Employee is then resident or primarily employed.


(i)    Notices. All notices shall be in writing and shall be deemed duly given
(a) on the date of delivery if delivered personally, (b) on the date sent by
electronic mail or other electronic means, (c) on the date of delivery via a
recognized overnight courier service (delivery receipt requested), or (d) on the
fifth business day following the date of mailing, if mailed by first class mail
and registered or certified mail, return receipt requested, postage prepaid to
the party to receive such notice (irrespective of whether such registered or
certified mail is signed for by the receiving party), at the business address in
the case of the Company, and at the address on file with the Company, in the
case of the Employee.











--------------------------------------------------------------------------------


















Annex I


Title
Severance Factor
Severance Continuation Period
CIC Severance Factor
Tier I Employees
 
 
 
   Chief Executive Officer
2
24 months
3
   All Other Tier I Employees
1.5
18 months
2
Tier II Employees
1
12 months
1.5


















